Exhibit 10.30

 



[image_003.jpg]

CIT Group Inc.
Long-Term Incentive Plan
Restricted Stock Unit Award Agreement (with Performance-Based Vesting)

“Participant”:   “Date of Award”:   “Number of RSUs Granted”:  

 

Effective as of the Date of Award, this Award Agreement sets forth the grant of
Restricted Stock Units (“RSUs”) by CIT Group Inc., a Delaware corporation (the
“Company”), to the Participant, pursuant to the provisions of the Amended and
Restated CIT Group Inc. Long-Term Incentive Plan (the “Plan”). This Award
Agreement memorializes the terms and conditions as approved by the Compensation
Committee of the Board (the “Committee”). All capitalized terms shall have the
meanings ascribed to them in the Plan, unless specifically set forth otherwise
herein.

The parties hereto agree as follows:

(A)Grant of RSUs. The Company hereby grants to the Participant the Number of
RSUs Granted, effective as of the Date of Award and subject to the terms and
conditions of the Plan and this Award Agreement. Each RSU represents the
unsecured right to receive one Share in the future following the vesting of the
RSU in accordance with this Award Agreement. The Participant shall not be
required to pay any additional consideration for the issuance of the Shares upon
settlement of the RSUs.

(B)Vesting and Settlement of RSUs.

(1)Subject to (A) the Participant’s continued employment with the Company and/or
its Affiliates (the “Company Group”) from the Date of Award until the applicable
Vesting Date (as defined below), (B) Section (B)(2) and (C) compliance with, and
subject to, the terms and conditions of this Award Agreement, one-third (33
1/3%) of the RSUs shall vest on February 1, 2015, February 1, 2016, and February
1, 2017 (each a “Vesting Date”).

(2)As promptly as practicable following the end of each fiscal year in the 2014
through 2016 “Performance Period” (each such fiscal year, a “Measurement Year”),
the Committee shall determine whether the Company’s cumulative Pre-Tax Income
(as defined below) for the three fiscal years ending with the applicable
Measurement Year was positive (the “Performance Requirement”). If the
Performance Requirement was not met for that Measurement Year, the Committee may
cancel all or a portion of the RSUs that otherwise would have vested, after
taking into account such factors as (i) the magnitude of the negative,
cumulative Pre-Tax Income (including positive or negative variance from plan),
(ii) the Participant’s degree of involvement (including the degree to which the
Participant was involved in decisions that are determined to have contributed to
a negative, cumulative Pre-Tax Income), (iii) the Participant’s performance and
(iv) such other factors as deemed appropriate. Any such determination will be in
the sole discretion of the Committee and will be final and binding. “Pre-Tax
Income” means, with respect to each fiscal year, the Company’s aggregate
consolidated net income adjusted to exclude debt redemption charges and deferred
original issue discount deductions, as shown on the Company’s consolidated
financial statements for such fiscal year, but calculated excluding any special,
unusual or non-recurring items as determined by the Committee in its sole
discretion in accordance with applicable accounting rules.

(3)Each vested RSU shall be settled through the delivery of one Share within
thirty (30) days following the applicable Vesting Date (a “Settlement Date”),
provided that any fractional Share shall vest and be settled on the last Vesting
Date and Settlement Date, respectively, and provided further than the Settlement
Date may be delayed, in the sole discretion of the Committee and in accordance
with applicable law (including Section 409A (as defined below)), if the
Committee is considering whether Sections (B)(2) and/or (L) apply to the
Participant.

(4)The Shares delivered to the Participant on the applicable Settlement Date (or
such date determined in accordance with Section (C) or (D)) shall not be subject
to transfer restrictions and shall be fully paid, non-assessable and registered
in the Participant’s name.

(5)If, after the Date of Award and prior to the applicable Vesting Date,
dividends with respect to Shares are declared or paid by the Company, the
Participant shall be credited with, and entitled to receive, dividend
equivalents in an amount, without interest, equal to the cumulative dividends
declared or paid on a Share, if any, during such period multiplied by the number
of unvested RSUs. Unless otherwise determined by the Committee, dividend
equivalents paid in cash shall not be reinvested in Shares and shall remain
uninvested. The dividend equivalents credited in respect of vested RSUs shall be
paid in cash or Shares, as applicable, on the Settlement Date.

 

 

(6)Except for Participants who are tax residents of Canada, in the sole
discretion of the Committee and notwithstanding any other provision of this
Award Agreement to the contrary, in lieu of the delivery of Shares, the RSUs and
any dividend equivalents payable in Shares may be settled through a payment in
cash equal to the Fair Market Value of the applicable number of Shares,
determined on the applicable Vesting Date or, in the case of settlement in
accordance with Section (C)(1) or (D), the date of the Participant’s “Separation
from Service” (within the meaning of the Committee’s established methodology for
determining “Separation from Service” for purposes of Section 409A) or the date
of Disability, as applicable. Settlement under this Section (B)(6) shall be made
at the time specified under Sections (B)(3), (B)(5), (C)(1), (C)(2) or (D), as
applicable.

(C)Separation from Service.

(1)If, after the Date of Award and prior to an applicable Settlement Date, the
Participant incurs a Disability (as defined below) or a Separation from Service
from the Company Group due to death, each RSU, to the extent unvested, shall
vest immediately and shall settle through the delivery of one Share within
thirty (30) days following the Participant’s Disability or Separation from
Service due to death. The Participant (or the Participant’s beneficiary or legal
representative, if applicable) shall also be entitled to receive all credited
and unpaid dividend equivalents at the time the RSUs are settled in accordance
with this Section (C)(1). “Disability” shall have the same meaning as defined in
the Company’s applicable long-term disability plan or policy last in effect
prior to the first date the Participant suffers from such Disability; provided,
however, for a Participant that is a US taxpayer at any time during the period
the RSUs vest and become settled hereunder and to the extent a “Disability”
event does not also constitute a “Disability” as defined in Section 409A, such
Disability event shall not constitute a Disability for purposes of this Section
(C)(1).

(2)If, after the Date of Award and prior to an applicable Settlement Date, the
Participant incurs a Separation from Service due to the Participant’s Retirement
(as defined below) or initiated by the Company without Cause (as defined below
and including, for the avoidance of doubt, in connection with a sale of a
business unit), and, subject to the terms and conditions of the Plan and this
Award Agreement, including Section (L) below, the RSUs (and any credited and
unpaid dividend equivalents), to the extent unvested as of such Separation from
Service, shall continue to vest and be settled on the applicable Vesting Date
and Settlement Date in accordance with Sections (B)(1), (B)(2) and (B)(3) above,
unless such continued vesting and settlement of RSUs (and dividend equivalents)
following the Participant’s Separation from Service is prohibited or limited by
applicable law and/or regulation. “Retirement” is defined as the Participant’s
election to retire upon or after (A) attaining age 55 with at least 11 years of
service with the Company Group, or (B) attaining age 65 with at least 5 years of
service with the Company Group, in each case as determined in accordance with
the Company Group’s policies and procedures. “Cause” means any of the following:
(i) the commission of a misdemeanor involving moral turpitude or a felony; (ii)
the Participant’s act or omission that causes or may reasonably be expected to
cause material injury to the Company Group, its vendors, customers, business
partners or affiliates or that results or is intended to result in personal gain
at the expense of the Company Group, its vendors, customers, business partners
or affiliates; (iii) the Participant’s substantial and continuing neglect of his
or her job responsibilities for the Company Group (including excessive
unauthorized absenteeism); (iv) the Participant’s failure to comply with, or
violation of, the Company Group’s Code of Business Conduct; (v) the
Participant’s act or omission, whether or not performed in the workplace, that
precludes the Participant’s employment with any member of the Company Group by
virtue of Section 19 of the Federal Deposit Insurance Act; and (vi) the
Participant’s violation of any federal or state securities or banking laws, any
rules or regulations issued pursuant to such laws, or the rules and regulations
of any securities or exchange or association of which the Participant or member
of the Company Group is a member.

(3)If, prior to an applicable Vesting Date, the Participant’s employment with
the Company Group terminates for any reason other than as set forth in Section
(C)(1), (C)(2) or (D), the unvested RSUs shall be cancelled immediately and the
Participant shall immediately forfeit any rights to, and shall not be entitled
to receive any payments with respect to, the RSUs including, without limitation,
dividend equivalents pursuant to Section (B)(5).

(D)Change of Control.

(1)Notwithstanding any provision contained in the Plan or this Award Agreement
to the contrary, if a Change of Control occurs before the last day of the
Performance Period, the Performance Requirement in Section (B)(2) will not apply
to the RSUs that will vest in accordance with this Award Agreement for any
uncompleted fiscal years in the Performance Period.

(2)Notwithstanding any provision contained in the Plan or this Award Agreement
to the contrary, if, prior to an applicable Settlement Date, a Change of Control
occurs and within two years of such Change of Control the Participant incurs a
Separation from Service (i) due to the Participant’s Retirement, (ii) initiated
by the Company without Cause or (iii) initiated by the Participant for “Good
Reason” (as defined below), the RSUs (and any credited and unpaid dividend
equivalents), to the extent unvested, shall vest upon such Separation from
Service and be settled within thirty (30) days following such Separation from
Service, unless such accelerated vesting and settlement of RSUs (and dividend
equivalents) following the Participant’s Separation from Service is prohibited
or limited by applicable law and/or regulation. “Good Reason” shall mean,
without the Participant’s consent, a material diminution of the Participant’s
(x) base salary and incentive compensation opportunity (except in the event of a
compensation reduction applicable to the Participant and other employees of
comparable rank and/or status) or (y) duties and responsibilities (except a

2

 

temporary reduction while the Participant is physically or mentally
incapacitated or a modification in the duties and/or responsibilities of the
Participant and other employees of comparable rank and/or status following a
Change of Control), provided, that a Separation from Service for Good Reason
shall not occur unless (A) the Participant has provided the Company written
notice specifying in detail the alleged condition of Good Reason within thirty
(30) days of the occurrence of such condition; (B) the Company has failed to
cure such alleged condition within ninety (90) days following the Company’s
receipt of such written notice; and (C) if the Committee (or its designee) has
determined that the Company has failed to cure such alleged condition, the
Participant initiates a Separation from Service within five (5) days following
the end of such 90-day cure period.

(E)Transferability. The RSUs are not transferable other than by last will and
testament, by the laws of descent and distribution, pursuant to a domestic
relations order, or as otherwise permitted under Section 12 of the Plan.

(F)Incorporation of Plan. The Plan includes terms and conditions governing all
Awards granted thereunder and is incorporated into this Award Agreement by
reference unless specifically stated herein. This Award Agreement and the rights
of the Participant hereunder are subject to the terms and conditions of the
Plan, as amended from time to time and as supplemented by this Award Agreement,
and to such rules and regulations as the Committee may adopt under the Plan. If
there is any inconsistency between the terms of this Award Agreement and the
terms of the Plan, the Plan’s terms shall supersede and replace the conflicting
terms of this Award Agreement.

(G)No Entitlements.

(1)Neither the Plan nor the Award Agreement confer on the Participant any right
or entitlement to receive compensation, including, without limitation, any base
salary or incentive compensation, in any specific amount for any future fiscal
year (including, without limitation, any grants of future Awards under the
Plan), nor impact in any way the Company Group’s determination of the amount, if
any, of the Participant’s base salary or incentive compensation. This Award of
RSUs made under this Award Agreement is completely independent of any other
Awards or grants and is made at the sole discretion of the Company. The RSUs do
not constitute salary, wages, regular compensation, recurrent compensation,
pensionable compensation or contractual compensation for the year of grant or
any prior or later years and shall not be included in, nor have any effect on or
be deemed earned in any respect, in connection with the determination of
employment-related rights or benefits under law or any employee benefit plan or
similar arrangement provided by the Company Group (including, without
limitation, severance, termination of employment and pension benefits), unless
otherwise specifically provided for under the terms of such plan or arrangement
or by the Company Group. The benefits provided pursuant to the RSUs are in no
way secured, guaranteed or warranted by the Company Group.

(2)The RSUs are awarded to the Participant by virtue of the Participant’s
employment with, and services performed for, the Company Group. The Plan or the
Award Agreement does not constitute an employment agreement. Nothing in the Plan
or the Award Agreement shall modify the terms of the Participant’s employment,
including, without limitation, the Participant’s status as an “at will” employee
of the Company Group, if applicable.

(3)Subject to any applicable employment agreement, the Company reserves the
right to change the terms and conditions of the Participant’s employment,
including the division, subsidiary or department in which the Participant is
employed. None of the Plan or the Award Agreement, the grant of RSUs, nor any
action taken or omitted to be taken under the Plan or the Award Agreement shall
be deemed to create or confer on the Participant any right to be retained in the
employ of the Company Group, or to interfere with or to limit in any way the
right of the Company Group to terminate the Participant’s employment at any
time. Moreover, the Separation from Service provisions set forth in Section (C)
or (D), as applicable, only apply to the treatment of the RSUs in the specified
circumstances and shall not otherwise affect the Participant’s employment
relationship. By accepting this Award Agreement, the Participant waives any and
all rights to compensation or damages in consequence of the termination of the
Participant’s office or employment for any reason whatsoever to the extent such
rights arise or may arise from the Participant’s ceasing to have rights under,
or be entitled to receive payment in respect of, any unvested RSUs that are
cancelled or forfeited as a result of such termination, or from the loss or
diminution in value of such rights or entitlements, including by reason of the
operation of the terms of the Plan, this Award Agreement or the provisions of
any statute or law to taxation. This waiver applies whether or not such
termination amounts to a wrongful discharge or unfair dismissal.

(H)No Rights as a Stockholder. The Participant will have no rights as a
stockholder with respect to Shares covered by this Award Agreement (including
voting rights) until the date the Participant or his nominee becomes the holder
of record of such Shares on an applicable Settlement Date or as provided in
Section (C) or (D), if applicable.

(I)Securities Representation. The grant of the RSUs and issuance of Shares upon
vesting of the RSUs shall be subject to, and in compliance with, all applicable
requirements of federal, state or foreign securities law. No Shares may be
issued hereunder if the issuance of such Shares would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Shares may then be listed. As a condition to the settlement of the
RSUs, the Company may require the Participant to satisfy any qualifications that
may be necessary or appropriate, to evidence compliance with any applicable law
or regulation.

3

 

The Shares are being issued to the Participant and this Award Agreement is being
made by the Company in reliance upon the following express representations and
warranties of the Participant. The Participant acknowledges, represents and
warrants that:

(1)He or she has been advised that he or she may be an “affiliate” within the
meaning of Rule 144 under the Securities Act of 1933, as amended (the “Act”),
and in this connection the Company is relying in part on his or her
representations set forth in this section (I)(1); and

(2)If he or she is deemed an affiliate within the meaning of Rule 144 of the
Act, the Shares must be held indefinitely unless an exemption from any
applicable resale restrictions is available or the Company files an additional
registration statement (or a “re-offer prospectus”) with regard to such Shares
and the Company is under no obligation to register the Shares (or to file a
“re-offer prospectus”).

(3)If he or she is deemed an affiliate within the meaning of Rule 144 of the
Act, he or she understands that the exemption from registration under Rule 144
will not be available unless (i) a public trading market then exists for the
Shares of the Company, (ii) adequate information concerning the Company is then
available to the public, and (iii) other terms and conditions of Rule 144 or any
exemption therefrom are complied with; and that any sale of the Shares may be
made only in limited amounts in accordance with such terms and conditions.

(J)Notices. Any notice or communication given hereunder shall be in writing and
shall be deemed to have been duly given when delivered in person or mailed by
certified mail, postage and fees prepaid, or internationally recognized express
mail service, as follows:

If to the Company, to:

CIT Group Inc.
1 CIT Drive
Livingston, New Jersey 07039
Attention: Senior Vice President, Compensation and Benefits

If to the Participant, to the address on file with the Company Group.

 

(K)Transfer of Personal Data. In order to facilitate the administration of this
Award, it will be necessary for the Company Group to collect, hold, and process
certain personal information about the Participant. As a condition of accepting
this Award, the Participant authorizes, agrees and unambiguously consents to the
Company Group collecting, using, disclosing, holding and processing personal
data and transferring such data to third parties (collectively, the “Data
Recipients”) for the primary purpose of the Participant’s participation in, and
the general administration of, the Plan and to the transmission by the Company
Group of any personal data information related to the RSUs awarded under this
Award Agreement, as required in connection with the Participant’s participation
in the Plan (including, without limitation, the administration of the Plan) out
of the Participant’s home country and including to countries with less data
protection than the data protection provided by the Participant’s home country.
This authorization and consent is freely given by the Participant. The
Participant acknowledges that he/she has been informed that upon request, the
Company will provide the name or title and contact information for an officer or
employee of the Company Group who is able to answer questions about the
collection, use and disclosure of personal data information.

(1)The Data Recipients will treat the Participant’s personal data as private and
confidential and will not disclose such data for purposes other than the
management and administration of this Award and will take reasonable measures to
keep the Participant’s personal data private, confidential, accurate and
current.

 

(2)Where the transfer is to a destination outside the country to which the
Participant is employed, or outside the European Economic Area for Participants
employed by the Company Group in the United Kingdom or Ireland, the Company
shall take reasonable steps to ensure that the Participant’s personal data
continues to be adequately protected and securely held. By accepting this Award,
the Participant acknowledges that personal information about the Participant may
be transferred to a country that does not offer the same level of data
protection as the country in which the Participant is employed.

 

(L)Cancellation; Recoupment; Related Matters.

(1)In the event of a material restatement of the Company’s financial statements,
the Committee (or its designee) shall review those facts and circumstances
underlying the restatement that the Committee (or its designee) determines in
its sole discretion as relevant (which may include, without limitation, the
Participant’s status and responsibility within the organization, any potential
wrongdoing by the Participant and whether the restatement was the result of
negligence, intentional or gross misconduct or other conduct, including any acts
or failures to act, detrimental to the Company insofar as it caused material
financial or reputational harm to the Company or its business activities), and
the Committee (or its designee), in its sole discretion, may direct the Company
(i) to cancel any outstanding RSUs (whether or not vested), and the Participant
shall forfeit any rights to such cancelled RSUs and / or (ii) to recover from
the Participant an amount equal to the Fair Market Value (determined as of the
Settlement Date) of the net number of

4

 

Shares distributed to the Participant pursuant to this Award Agreement within
the 12 months immediately preceding the Committee’s determination.

(2)In the event that the Committee (or its designee), in its sole discretion,
determines that this grant of RSUs was based, in whole or in part, on materially
inaccurate financial or performance metrics for any period preceding the
granting of this Award, whether or not a financial restatement is required and
whether or not the Participant was responsible for the inaccuracy, then the
Committee (or its designee), in its sole discretion, may direct the Company (i)
to cancel any outstanding RSUs (whether or not vested), and the Participant
shall forfeit any rights to such cancelled RSUs, and / or (ii) to recover from
the Participant an amount equal to the Fair Market Value (determined as of the
Settlement Date) of the net number of Shares distributed to the Participant
pursuant to this Award Agreement within the 12 months immediately preceding the
Committee’s determination.

(3)In the event that the Committee (or its designee), in its sole discretion,
determines at any time that the Participant has failed to comply with the
Company’s risk policies or standards and/or failed to properly identify, raise
or assess, in a timely manner and as reasonably expected, risks and/or concerns
with respect to risks material to the Company or its business activities, then
the Committee (or its designee), in its sole discretion, may direct the Company
(i) to cancel any outstanding RSUs (whether or not vested), and the Participant
shall forfeit any rights to such cancelled RSUs, and / or (ii) to recover from
the Participant an amount equal to the Fair Market Value (determined as of the
Settlement Date) of the net number of Shares distributed to the Participant
pursuant to this Award Agreement within the 12 months immediately preceding the
Committee’s determination.

(4)In the event that the Committee (or its designee), in its sole discretion,
determines at any time that the Participant has breached (i) any provisions
relating to non-competition, non-solicitation, confidential information or
inventions or proprietary property in any employment agreement or other
agreement in effect between the Participant and the Company or an Affiliate or
(ii) the provisions of Exhibit A during the Participant’s employment or the
period following the Participant’s Separation from Service from the Company
Group listed in Exhibit A, then the Committee (or its designee), in its sole
discretion, may direct the Company (a) to cancel any outstanding RSUs (whether
or not vested), and the Participant shall forfeit any rights to such cancelled
RSUs, and / or (b) to recover from the Participant an amount equal to the Fair
Market Value (determined as of the Settlement Date) of the net number of Shares
distributed to the Participant pursuant to this Award Agreement within the 12
months immediately preceding the Committee’s determination and any credited and
unpaid dividend equivalents with respect to such Shares to the Participant (and
the Participant shall forfeit any rights to such Shares and any credited and
unpaid dividend equivalents); provided that the provisions of subpart (b) shall
not apply if the breach is only a breach of the non-competition provisions in
Exhibit A.

(5)In the event the Committee (or its designee), in its sole discretion,
determines at any time that the Participant has engaged in “Detrimental Conduct”
(as defined below) or violated any of the Company Policies (as defined below)
during the Participant’s employment, including if such determination is made
following the Participant’s termination of employment, then the Committee (or
its designee), in its sole discretion, may direct the Company (i) to cancel any
outstanding RSUs (whether or not vested), and the Participant shall forfeit any
rights to such cancelled RSUs and / or (ii) to recover from the Participant an
amount equal to the Fair Market Value (determined as of the Settlement Date) of
the net number of Shares distributed to the Participant pursuant to this Award
Agreement within the 12 months immediately preceding the Committee’s
determination. “Detrimental Conduct” shall mean: (i) any conduct that would
constitute “cause” under the Participant’s employment agreement or similar
agreement with the Company or its Affiliates, if any, or if the Participant’s
employment has terminated and the Committee discovers thereafter that the
Participant’s employment could have or should have been terminated for Cause; or
(ii) fraud, gross negligence, or other wrongdoing or malfeasance. “Company
Policies” shall mean the Company policies and procedures in effect from time to
time, including, without limitation, policies and procedures with respect to the
Company’s “Regulatory Credit Classifications” (as defined in the Company’s
Annual Report on Form 10-K filed with the Securities Exchange Commission on
March 1, 2013 (the “Form 10-K”)), and as amended from time to time, and any
credit risk policies and procedures in effect from time to time.

(6)Notwithstanding anything contained in the Plan or this Award Agreement to the
contrary, to the extent that the Company is required by law to include any
additional recoupment, recovery or forfeiture provisions to outstanding Awards,
then such additional provisions shall also apply to this Award Agreement as if
they had been included as of the Date of Award and in the manner determined by
the Committee in its sole discretion.

(7)The remedies provided for in this Award Agreement shall be cumulative and not
exclusive, and the Participant agrees and acknowledges that the enforcement by
the Company of its rights hereunder shall not in any manner impair, restrict or
limit the right of the Company to seek injunctive and other equitable or legal
relief under applicable law or the terms of any other agreement between the
Company and the Participant.

5

 

(M)Miscellaneous.

(1)It is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and this Award Agreement, all of which shall be
binding upon the Participant.

(2)The Board may at any time, or from time to time, terminate, amend, modify or
suspend the Plan, and the Board or the Committee may amend or modify this Award
Agreement at any time; provided, however, that, except as provided herein, no
termination, amendment, modification or suspension shall materially and
adversely alter or impair the rights of the Participant under this Award
Agreement, without the Participant’s written consent.

(3)This Award Agreement is intended to comply with, or be exempt from, Section
409A of the Code and the regulations and guidance promulgated thereunder
(“Section 409A”), and accordingly, to the maximum extent permitted, this Award
Agreement shall be interpreted in a manner intended to be in compliance
therewith. In no event whatsoever shall the Company Group be liable for any
additional tax, interest or penalty that may be imposed on the Participant by
Section 409A or any damages for failing to comply with Section 409A. If any
provision of the Plan or the Award Agreement would, in the sole discretion of
the Committee, result or likely result in the imposition on the Participant, a
beneficiary or any other person of additional taxes or a penalty tax under
Section 409A, the Committee may modify the terms of the Plan or the Award
Agreement, without the consent of the Participant, beneficiary or such other
person, in the manner that the Committee, in its sole discretion, may determine
to be necessary or advisable to avoid the imposition of such penalty tax.
Notwithstanding anything to the contrary in the Plan or the Award Agreement, to
the extent that the Participant is a “Specified Employee” (within the meaning of
the Committee’s established methodology for determining “Specified Employees”
for purposes of Section 409A), payment or distribution of any amounts with
respect to the RSUs that are subject to Section 409A will be made as soon as
practicable following the first business day of the seventh month following the
Participant’s Separation from Service from the Company Group or, if earlier, the
date of the Participant’s death.

(4)Delivery of the Shares underlying the RSUs or payment in cash (if permitted
pursuant to Section (B)(6)) upon settlement is subject to the Participant
satisfying all applicable federal, state, provincial, local, domestic and
foreign taxes and other statutory obligations (including, without limitation,
the Participant’s FICA obligation, National Insurance Contributions or Canada
Pension Plan contributions, as applicable), provided, that any Participant that
is subject to tax regulation in the United Kingdom or Ireland shall also be
subject to the provisions of Exhibit B attached hereto, if applicable. The
Company shall have the power and the right to (i) deduct or withhold from all
amounts payable to the Participant pursuant to the RSUs or otherwise, or (ii)
require the Participant to remit to the Company, an amount sufficient to satisfy
any applicable taxes required by law. The Company may permit or require the
Participant to satisfy, in whole or in part, the tax obligations by withholding
Shares that would otherwise be received upon settlement of the RSUs.

(5)The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
Shares issued pursuant to this Award Agreement. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing Shares acquired pursuant to this Award Agreement in the possession
of the Participant.

(6)This Award Agreement shall be subject to all applicable laws, rules,
guidelines and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required, or the Committee determines
are advisable, including but not limited to any applicable laws or the rules,
codes or guidelines of any statutory or regulatory body in any jurisdiction
relating to the remuneration of any Participant (in each case as may be in force
from time to time). The Participant agrees to take all steps the Company
determines are necessary to comply with all applicable provisions of federal,
state and foreign securities law in exercising his or her rights under this
Award Agreement.

(7)Nothing in the Plan or this Agreement should be construed as providing the
Participant with financial, tax, legal or other advice with respect to the RSUs.
The Company recommends that the Participant consult with his or her financial,
tax, legal and other advisors to provide advice in connection with the RSUs.

(8)All obligations of the Company under the Plan and this Award Agreement, with
respect to the Awards, shall be binding on any successor to the Company, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

(9)To the extent not preempted by federal law, this Award Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware.

(10)This Award Agreement may be executed in one or more counterparts, all of
which taken together shall constitute one contract.

6

 

(11)The Participant agrees that the Company may, to the extent permitted by
applicable law and as provided for in Section 17(g) of the Plan, retain for
itself securities or funds otherwise payable to the Participant pursuant to this
Award Agreement, or any other Award Agreement under the Plan, to satisfy any
obligation or debt that the Participant owes the Company or its affiliates under
any Award Agreement, the Plan or otherwise; provided that the Company may not
retain such funds or securities and set off such obligations or liabilities
until such time as they would otherwise be distributable to the Participant, and
to the extent that Section 409A is applicable, such offset shall not exceed the
maximum offset then permitted under Section 409A.

(12)The Participant acknowledges that if he or she moves to another country
during the term of this Award Agreement, additional terms and conditions may
apply and as provided for in Section 17(f) of the Plan and the Company reserves
the right to impose other requirements to the extent the Company determines it
is necessary or advisable in order to comply with local law or facilitate the
administration of the Award Agreement. The Participant agrees to sign any
additional agreements or undertaking that may be necessary to accomplish the
foregoing.

(13)The Participant acknowledges that he or she has reviewed the Company
Policies, understands the Company Policies and agrees to be subject to the
Company Policies that are applicable to the Participant, including, without
limitation, the Regulatory Credit Classifications and any credit risk policies
in effect from time to time.

(14)The Participant acknowledges that the Company is subject to certain
regulatory restrictions that may, under certain circumstances, prohibit the
accelerated vesting and distribution of any unvested RSUs as a result of, or
following, a Participant’s Separation from Service.

(15)The Participant acknowledges that his or her participation in the Plan as a
result of this Award Agreement is further good and valuable consideration for
the Participant’s obligations under any non-competition, non-solicitation,
confidentiality or similar agreement between the Participant and the Company.

(16)Neither this Award Agreement or the Shares that may be awarded hereunder
represent any right to the payment of earned wages, and the rights of the
Participant with respect to any Shares remains fully contingent and subject to
the vesting and other terms and conditions of this Award Agreement.

(17)Any cash payment made pursuant to Section (B)(5) or (B)(6) of this Award
Agreement shall be calculated, where necessary, by reference to the prevailing
U.S. dollar exchange rate on the proposed payment date (as determined by the
Committee in its sole discretion).

(N)Acceptance of Award. By accepting this Award of RSUs, the Participant is
agreeing to all of the terms contained in this Award Agreement, including the
non-competition and non-solicitation provision attached hereto as Exhibit A and
tax provisions attached hereto as Exhibit B (if applicable). The Participant may
accept this Award by indicating acceptance by e-mail or such other electronic
means as the Company may designate in writing or by signing this Award Agreement
if the Company does not require acceptance by email or such other electronic
means. If the Participant desires to refuse the Award, the Participant must
notify the Company in writing. Such notification should be sent to CIT Group
Inc., Attention: Senior Vice President, Compensation and Benefits, 1 CIT Drive,
Livingston, New Jersey 07039, no later than thirty (30) days after the Date of
Award. If the Participant declines the Award, it will be cancelled as of the
Date of Award.

 

IN WITNESS WHEREOF, this Award Agreement (including any exhibits attached
hereto) has been executed by the Company by one of its duly authorized officers
as of the Date of Award.

 

CIT Group Inc.

 

 

 

 

 

Accepted and Agreed:

 

 

7

 

EXHIBIT A

 

Non-Competition and Non-Solicitation Provisions

 

All capitalized terms shall have the meanings ascribed to them in the Award
Agreement, unless specifically set forth otherwise herein.

1.             Non-Competition following Retirement. Following Participant’s
Retirement through each Settlement Date, Participant shall not, without the
Company Group’s prior written consent, engage directly or indirectly in any
Competing Business whether as an employer, officer, director, owner,
stockholder, employee, partner, member, joint venturer or consultant. The
Committee (or its designee) may, in its sole discretion, require Participant to
submit on or prior to each Vesting Date an affidavit certifying that Participant
has not breached this non-competition restriction, and may condition vesting and
settlement of all unvested RSUs on the timely receipt of such affidavit. The
geographic reach of this non-competition restriction shall be the territory
which is co-extensive with the Company Group’s business and the Participant’s
responsibilities in the last twenty-four (24) months of employment. Nothing in
this non-competition restriction prevents Participant from owning not more than
2% of the equity of a publicly traded entity. For the avoidance of doubt, this
non-competition restriction shall not apply to a termination of employment for
any reason other than Participant’s Retirement.

2.             Non-Solicitation of Customers and Clients. During employment with
the Company Group and for one year thereafter, the Participant shall not,
directly or indirectly, (i) solicit for any Competing Business any client of the
Company Group or any specifically identified prospective client of the Company
Group, or (ii) cause a client or any specifically identified prospective client
of the Company Group to terminate or diminish its business with the Company
Group. These restrictions shall apply only to clients of the Company Group or
specifically identified prospective clients of the Company Group which the
Participant solicited, with which the Participant maintained a business
relationship for the Company Group, or about which the Participant obtained
Confidential Information on behalf of the Company Group, in the last twenty-four
(24) months of employment with the Company Group.

3.             Non-Solicitation of Employees. During employment with the Company
Group and for one year thereafter, the Participant shall not, directly or
indirectly, (i) solicit, recruit, induce or otherwise encourage any Company
Group employees to end their employment with the Company Group or to engage in
any Competing Business; or (ii) hire or retain as an independent
consultant/contractor, on behalf of any Competing Business, any person who was
employed with the Company Group within the preceding six months.

4.             Definitions.

(a)           “Competing Business” means any person or entity that competes with
the Company Group in the sale, marketing, production, distribution, research or
development of Competing Products in the same markets.

(b)           “Competing Products” means any product or service in existence or
under development that competes with any product or service of the Company Group
about which the Participant obtained Confidential Information or for which the
Participant provided advisory services or had sales, origination, marketing,
production, distribution, research or development responsibilities in the last
twenty-four (24) months of employment with the Company Group.

(c)            "Confidential Information" means information in print, audio,
visual, digital, electronically-stored or any other form, which the Company
Group has acquired and keeps confidential or that is not otherwise known
publicly or to the Company Group’s competitors, which includes but is not
limited to the Company Group’s trade secrets, business or marketing plans and
strategies, prices and rates, financial data, personnel records, client lists
and contact information, client accounts, profit margins, analyses, research and
developments, know how, methodologies, designs, inventions, innovations,
processes, security and proprietary technology.

8

 

EXHIBIT B

 

Applicable Foreign Tax Provisions

All capitalized terms shall have the meanings ascribed to them in the Award
Agreement, unless specifically set forth otherwise herein.

United Kingdom:

 

The Participant shall also, if requested by the Company, enter into any tax or
National Insurance Contributions agreement or election the Company deems
necessary, including, without limitation, any election under Section 431 of the
Income Tax (Earnings and Pensions) Act 2003 in respect of the acquisition of the
RSUs or the Shares issued thereunder.

 

Ireland:

In a case where the Company or an Affiliate or any other person (the “Relevant
Person”) is obliged to (or would suffer a disadvantage if they were not to)
account for any tax (in any jurisdiction) by virtue of the receipt of any
benefit under this Award Agreement or the Plan (whether in cash or Shares) or
for any pay related social insurance contributions that are payable or
assessable (which, unless the Committee determines otherwise when this Award was
made, shall not include employer’s pay related social insurance contributions in
Ireland) (together, the “Tax Liability”), the Participant (or his personal
representatives) must either:

(1)make a payment to the Relevant Person of an amount equal to the Tax
Liability; or

(2)enter into arrangements acceptable to the Relevant Person to secure that such
a payment is made (whether by authorizing the sale of some or all of the Shares
on his or her behalf and the payment to the Relevant Person of the relevant
amount out of the proceeds of sale or otherwise);

and in this regard the Participant (or his or her personal representatives)
shall do all such things and execute such documents as the Relevant Person may
reasonably require in connection with the satisfaction of the Tax Liability.

 

 

9

